Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143252 & (41)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  WELLS FARGO BANK, N.A., as Trustee for                                                                   Brian K. Zahra,
  The MLMI Trust Series 2005-FFH1                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143252
                                                                    COA: 302193
  VERITA HINES-FLAGG,                                               Wayne CC: 10-011505-AV
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the April 14, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion to stay the trial
  court proceedings is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2011                     _________________________________________
         h0928                                                                 Clerk